                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  FORT MYERS DIVISION

ANTHONY MELIKHOV, MELMAR
HOLDINGS, LLC and U4G GROUP,
LLC,

               Plaintiffs,

v.                                                      Case No.: 2:19-cv-248-FtM-38MRM

LADISLAV DRAB, CE GROUP,
CESKA ENERGIE, CESKA
PLYNARESKA, NAPLES ENERGY,
LLC, HANA DRABOVA and CZECH
ENERGY USA, LLC,

               Defendants.
                                              /

                                    OPINION AND ORDER1

       This matter comes before the Court on Plaintiffs’ documentation provided in

support of its request for attorney’s fees and costs. (Doc. 52). The Court previously

granted Plaintiffs’ request for attorney’s fees and costs as sanctions due to Nonparties

Naples Energy LLC, Czech Energy USA LLC, and Hana Drabova’s repeated recalcitrant

conduct, but stated that the Court would reserve on the amount pending a review of the

submissions filed by Plaintiffs’ counsel. (Doc. 54). Plaintiffs request that the Court enter

a joint and several sanctions award in the form of attorney’s fees and costs against the




1
  Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or websites.
These hyperlinks are provided only for users’ convenience. Users are cautioned that hyperlinked
documents in CM/ECF are subject to PACER fees. By allowing hyperlinks to other websites, this
Court does not endorse, recommend, approve, or guarantee any third parties or the services or
products they provide on their websites. Likewise, the Court has no agreements with any of these
third parties or their websites. The Court accepts no responsibility for the availability or
functionality of any hyperlink. Thus, the fact that a hyperlink ceases to work or directs the user to
some other site does not affect the opinion of the Court.
Nonparties in the amount of $48,845.14. The Nonparties were provided a copy of the

request for fees and costs (Doc. 53) but have not filed an opposition.

       Although admitted to practice in Florida, Plaintiffs’ counsel Jason Goldstein is a

shareholder at Buchalter Nemer in Irvine, California. His standard billing rate at Buchalter

is $450 an hour. Another shareholder with Buchalter, Joanne N. Davies, has performed

work on this case, billing at $495 an hour. Mr. Goldstein submits his Declaration (Doc.

52), stating that these hourly rates are the customary rate that his firm charges to each of

its clients for their services. (Doc. 52, at ¶ 2). Mr. Goldstein also attaches the firm’s

invoices that they are seeking to recover and detailed billing records. (Doc. 52-1).

       A “reasonable hourly rate” is “the prevailing market rate in the relevant legal

community for similar services by lawyers of reasonably comparable skills, experience,

and reputation.” Norman v. Housing Auth. Of Montgomery, 836 F.2d 1292, 1299 (11th

Cir. 1988). The burden is on the fee applicant “to produce satisfactory evidence” that the

rate is in line with those prevailing in the community.   Blum v. Stenson, 465 U.S. 886,

896 n.11 (1984). Additionally, the Court applies the prevailing market in the Fort Myers

Division of the Middle District of Florida, and Plaintiffs’ counsel has offered no argument

to the contrary. Olesen-Frayne v. Olesen, 2:09-CV-49-FTM-29DNF, 2009 WL 3048451,

*2 (M.D. Fla. Sept. 21, 2009).

       Here, Plaintiffs’ counsel does not offer any information other than one sentence

stating that their rates are the customary rate that their firm charges. Based upon the

lack of information regarding counsel’s experience, background, and expertise, the Court

cannot determine the reasonable hourly rate to apply in this case. Plaintiffs’ counsel will

be allowed to supplement their submissions in this regard.




                                             2
        Accordingly, it is now

        ORDERED:

        Plaintiffs’ counsel may supplement their submissions in support of their request for

attorney’s fees and costs in accordance with this Opinion and Order by November 1,

2019.

        DONE and ORDERED in Fort Myers, Florida this 18th day of October, 2019.




Copies: All Parties of Record




                                             3
